On Petition for a Rehearing.
Gavin, J.
A petition for rehearing has been filed by appellees, based upon two grounds and two only.
1st. That the name of the medical attendant was not an essential feature of the permit.
2d. That the certificate of the medical attendant was shown by the complaint to have been pasted upon the box, and a copy was made part of the complaint.
When we have considered and passed upon these points presented by the party seeking relief, we have done all that is required of this court, according to the holding of numerous adjudged cases. It is not the duty of the court to raise for an appellant, or any other party seeking relief on petition for rehearing, questions which the party himself has waived by failing to present. We may also add that upon the original presentation of this case no point was made as to courts taking notice of the rules of the board of health, and for that reason this question was not considered.
As to the first proposition advanced, we are still of the opinion that since the statute clearly and plainly requires the name of the medical attendant to appear upon the permit, and since its' presence or absence might well be an important factor in enabling the State Board of *554Health -to trace up and determine the responsibility for any violation of the law which might attend its issuance, it should be regarded as material. The reason advanced by counsel would as well justify dispensing with every thing in the permit except the permission of the officer to move the body, it being presumed that everything else was properly done because he issued the permit. The Legislature might have so enacted, but it did not.
Filed Sept. 20, 1894.
As to the second cause urged, while it is true that the certificate of the medical attendant was pasted upon the box, there is nothing whatever to show that appellant’s agent had any knowledge of this fact, or that his attention was in any manner called to it. Its presence there could not, under such circumstances, cure the defect in the permit.
Petition for rehearing is, therefore, overruled.